Citation Nr: 0904630	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-24 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

2.  Entitlement to service connection for atrial 
fibrillation, to include as secondary to service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from June 1982 to September 
2002.

This case comes before the Board of Veterans' Affairs (VA) on 
appeal from March 2005 and May 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In June 2008, the Board remanded 
the case for further evidentiary development.


FINDINGS OF FACT

1.  The competent medical evidence, overall, shows that the 
veteran's diastolic pressure is predominantly less than 110, 
and that his systolic blood pressure is predominately less 
than 200.

2.  The veteran's atrial fibrillation first manifested in 
service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7101 
(2008).

2.  The criteria for entitlement to service connection for 
atrial fibrillation have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  
Separate ratings may be assigned for separate periods of time 
based on the facts found.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

I.  Hypertension

Service connection has already been established for 
hypertension, and the RO has rated the veteran's hypertension 
as 10 percent disabling under DC 7101.  A 10 percent rating 
under DC 7101 contemplates hypertensive vascular disease 
(hypertension and isolated systolic hypertension) manifested 
by diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; history of diastolic 
pressure predominantly 100 or more requiring continuous 
medication for control.  38 C.F.R. § 4.104, DC 7101.  A 20 
percent rating is warranted for hypertensive vascular disease 
manifested by diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.

Historically, the veteran's service treatment records (STRs), 
which contain multiple blood pressure readings, do not 
reflect a history of diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  This 
history includes a pre-discharge VA examination in March 2002 
which reflected a blood pressure reading of 162/110.  
Notably, the veteran had yet to start on an anti-hypertensive 
medication regimen.

Service connection for hypertension was originally granted in 
an October 2002 rating decision.  An initial 10 percent 
rating was assigned.  The current appeal arises out of a 
claim for increase, received at the RO in January 2005.  

The pertinent post service medical evidence, which includes 
VA clinical records and VA examination reports dated February 
2005, November 2006 and July 2008, do not reflect any 
instances of diastolic pressure of 110 or more, or systolic 
pressure of 200 or more.  Notably, these blood pressure 
readings include home blood pressure readings reported by the 
veteran.

Overall, the post service medical evidence provides strong 
probative evidence against the claim, failing to show 
hypertension manifested by diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more 
for any time during the appeal period.

Notably, VA examiners in February 2005 and July 2008 found no 
evidence of arteriosclerotic complications of hypertension, 
based upon review of the claims folder and diagnostic tests 
such as electrocardiogram, echocardiogram, and exercise 
stress testing.  Thus, the criteria of DC 7007 (hypertensive 
heart disease) are not implicated.

The Board acknowledges the veteran's argument that control of 
his hypertension has required increased dosages of medication 
during the appeal period.  However, the increased dosage of 
anti-hypertensive medication, by itself, does not support the 
assignment of a 20 percent rating.  As noted, the competent 
medical evidence does not reflect any instances of diastolic 
pressure of 110 or more, or systolic pressure of 200 or more 
during the appeal period.  In fact, the VA examiner in July 
2008 medically described the veteran's hypertension as 
stable.

The veteran himself is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The veteran has not reported any instances of systolic 
readings of 200 or more, or diastolic readings of 110 or 
more.  In sum, the weight of the credible lay and medical 
evidence demonstrates that the veteran is not entitled to a 
disability rating in excess of 10 percent for his 
hypertension at any time during the pendency of this claim.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Finally, the Board has considered whether the veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

The Board is aware of the veteran's complaints that his 
service-connected hypertension has on his ability to work and 
perform the daily activities of living.  The veteran does not 
meet the criteria for the highest possible maximum schedular 
rating, and there are no aspects of this disability not 
contemplated by the schedular criteria.

Furthermore, there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disability at issue, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  There is no medical opinion that his 
hypertension markedly interferes with his employability, and 
the veteran has not required frequent periods of 
hospitalization related to his hypertension.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Atrial fibrillation

The veteran claims that his atrial fibrillation first 
manifested in service or, alternatively, is a secondary 
complication of his service-connected hypertension.

The veteran's STR's are negative for specific treatment or 
diagnosis of atrial fibrillation.  However, the STRs include 
a clinical evaluation in September 2001 wherein the veteran 
reported two episodes of headaches (HA) with palpitations, 
but absent chest pain (CP) and shortness of breath (SOB).  
The episodes lasted 30 seconds to 1 minute in duration.  At 
that time, he manifested blood pressure readings of 159/100 
and 153/100.  His pulses were 2+ and regular.

Post-service, the veteran was first treated for atrial 
fibrillation at the Albuquerque, VA Medical Center (VAMC) in 
October 2004.  Notably, when being evaluated, the veteran 
informed his treating physician of "similar episodes off and 
on for past 3 years but this one was much longer."

The veteran's report to the October 2004 VA examiner of 
having similar episodes atrial fibrillation in service 
carries high probative value and is deemed reliable, as this 
statement was spontaneously made while the events were fresh 
in his memory, and bears the indicia of reliability as it was 
made in the context of seeking appropriate medical treatment.  
See Lilly's An Introduction to the Law of Evidence, 2nd Ed. 
(1987), pp. 245- 46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  
See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision)

The etiology of the veteran's atrial fibrillation has not 
been identified.  The VAMC physician in October 2004 
speculated that the symptoms at that time could be related to 
alcohol use over the holidays.  However, Holter monitoring in 
November 2006 detected one asymptomatic 9 beat run of 
premature atrial contractions (PAC's) and occasional 
premature ventricular contractions (PVC's).  There is no 
indication that the veteran was consuming alcohol at that 
time.

The VA examiner in July 2008 found that it was less likely 
than not that the veteran's atrial fibrillation is related to 
his hypertension.  Due to lack of documentation in the STRs, 
the examiner found that it would be speculative to provide an 
opinion as to direct service connection.

Notably, the inability of the VA examiner to reach an opinion 
without resort to speculation may be considered non-evidence 
in this case, neither weighing for or against the claim.  See 
generally Perman v. Brown, 5 Vet. App. 237, 241 (1993).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Based upon the evidence provided, any doubt should be 
resolved in favor of the veteran.  The veteran is competent 
to describe episodes of atrial fibrillation.  The STR's 
include his September 2001 clinical evaluation noting two 
episodes of palpitations which lasted 30 seconds to 1 minute 
in duration.  At the time the veteran first received 
treatment for atrial fibrillations in October 2004, the 
veteran reported similar episodes for the last three years, 
which correlates with the September 2001 treatment record.  

The veteran's descriptions of his unique palpitation symptoms 
are supported by a current diagnosis of atrial fibrillation.  
With consideration of the evidentiary value that may be 
assigned to the veteran's lay descriptions under Jandreau, 
Layno and Barr, the Board resolves reasonable doubt in favor 
of the veteran and grants his appeal.  38 U.S.C.A. § 5107(b).

III.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

With respect to the atrial fibrillation claim, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed

With respect to the hypertension claim, a pre-adjudicatory RO 
letter dated December 30, 2004 advised the veteran of the 
types of evidence and/or information deemed necessary to 
substantiate his claim, the relative developmental duties 
under the VCAA, and for the veteran to submit all evidence in 
his possession pertinent to his claim.  The veteran was 
advised to submit evidence showing an increased severity of 
hypertension, which may include a statement from his 
physician containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the dates of 
examination and tests; or a statement from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner is disability had worsened.

A post-adjudicatory RO letter in August 2008 advised the 
veteran that his disability rating was based upon a schedule 
for evaluating disabilities published as title 38 Code of 
Federal Regulations, Part 4.  The veteran was advised that 
evidence considered in assigning his disability rating 
included the nature and symptoms of the condition; the 
severity and duration of the symptoms; the impact of the 
condition and symptoms upon employment.  He was further 
advised that examples of evidence that may be capable of 
substantiating his claims included information about on-going 
treatment records, including VA or other Federal treatment 
records; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affected his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how they affected him; and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Finally, the veteran was provided the criteria of DC 7101.

Overall, the VCAA notice requirements have been met.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Any timing deficiencies were cured with 
readjudication of the claim in the October 2008 supplemental 
statement of the case (SSOC).  See Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained the veteran's STRs and his private and VA 
medical records.  There are no outstanding requests to obtain 
any additional private medical records for which the veteran 
has identified and authorized VA to obtain on his behalf.

The veteran was afforded VA examinations in February 2005, 
November 2006 and July 2008 to evaluate the nature and 
severity of his service-connected hypertension.  There is no 
lay or medical evidence suggesting an increased severity of 
his hypertension since the last VA examination to the extent 
that a higher rating may still be possible.  Thus, there is 
no duty to provide further medical examination on the 
hypertension claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, the veteran has been provided every reasonable 
opportunity to provide the requisite evidence or ask for VA 
assistance in obtaining such evidence.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

A disability rating in excess of 10 percent for the service-
connected hypertension is denied.

Service connection for atrial fibrillation is granted.


____________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


